DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the single cut guide and double cut guide being angled in the same direction as recited in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26, 28, 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 is rejected as indefinite for the recitation of “a first angle between the single cut guide and the double cut guide; and a first angle between the single cut guide and the double cut guide” in lines 2-3.  The claim appears to be merely repeating the same limitation.
Claim 26 recites the limitation "the first angle" in line 2 and “the second angle” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 28 and 32 are rejected as indefinite for the recitation of “the cutting platform further comprises a sloped portion” in lines 1-2.  Claims 27 and 31 from which they depend recite wherein the platform comprises a slope.  Therefore, the claims 28 and 32 do not appear to be further limiting the limitation or defining a difference that has not already been stated and instead appear to recite the same limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 27-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al (US Patent Pub. 20180289423A1).
Singh discloses a surgical cutting block.  Specifically in regards to claim 5, Singh discloses a cutting platform (432) including a positioning aperture (opening between y slots 437 and two single slots) formed on the cutting platform, the positioning platform aperture dividing the cutting platform into a first side (side with 437) and a second side; and a double cut guide formed on the first side, wherein the double cut guide comprises a Y-shaped double cut guide (437) (Fig. 9-10; and Para. [0093]-[0094]).
In regards to claim 27-29, Singh discloses wherein the cutting platform (432) comprises a slope and a sloped portion (Singh discloses wherein the lower surface 435 is made to match the surface of the foot bone and therefore, it would have an inclined surface to match the bone surface.) (Fig. 9-10; and Para. [0093]).
In regards to claim 30, Singh discloses a surgical cutting block.  Specifically, Singh discloses a cutting platform (432); and a double cut guide formed on the cutting platform (432), wherein the double cut guide comprises a Y-shaped double cut guide (437) (Fig. 9-10; and Para. [0093]-[0094]).
In regards to claim 31-33, Singh discloses wherein the cutting platform (432) comprises a slope and a sloped portion (Singh discloses wherein the lower surface 435 is made to match the surface of the foot bone and therefore, it would have an inclined surface to match the bone surface.) (Fig. 9-10; and Para. [0093]).
In regards to claim 34, Singh discloses a surgical cutting block.  Specifically, Singh discloses an attachment means (end of 432 with two holes 438 and end with single hole 1438); and a double cut guide (y shaped slot having 437 and 434 see fig. 10) comprises a first side and a second side, the first side comprises first and second prongs (portion of 437 that split apart, see fig. 10) and the second side comprises a third prong (portion 434 see fig. 10) (Fig. 9-10; and Para. [0093]-[0094]).
In regards to claim 35-36, Singh discloses wherein the first prong and the second prong comprise a double prong on the first side (see 437 in Fig. 10); and  wherein the third prong comprises a single prong (434 in Fig. 10) on the second side (Fig. 10).
In regards to claim 37-38, Singh discloses wherein the attachment means comprises a set of apertures (1438,438); and wherein each aperture (1438,438) is configured to receive a wire for attaching the surgical cutting device to a subject (As can be seen in Fig. 9, pins 439 or wires are fully capable of being used in apertures 1438,438 to hold device in place.) (Fig. 9-10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh.
Singh in the embodiment shown in fig. 9-10 discloses a cutting platform having a y-shaped double cut guide.  However, this embodiment is silent as to the other side of the platform having a single cut guide.  Singh in regards to claim 11 in the embodiment shown in Fig. 10, discloses a cutting platform having a first side with a double cut guide (side closest to 1428, Fig. 10) and a second side wherein the second side comprises a single cut guide (single slot 1427) (Fig. 11; and Para. [0103]-[0104]).  It would have been obvious to one having ordinary skill in the art to modify the double single slots of Singh shown in embodiment of Fig. 10 to be a single slot 1427 as shown in the embodiment of Fig. 11 in order to be able to use the guide with different a different osteotomy case.
In regards to claim 21, Singh discloses the single cut guide and the double cut guide are angled in the same direction (If the single guide of embodiment shown in fig. 11 were used to modify the two single slots shown in Fig. 10, the single slot would be angled in a similar way as the double slots and as shown in Fig. 10 there is an angle between all the slots. Also, wherein the ends of the double slots that are furthest from the pin hole 438 and the prong 434 of 437 are angle in different directions.) (Fig. 10).
In regards to claim 22, Singh discloses wherein the single cut guide and the double cut guide are angled in different directions (If the single guide of embodiment shown in fig. 11 were used to modify the two single slots shown in Fig. 10, the single slot would be angled in a similar way as the double slots and as shown in Fig. 10 there is an angle between all the slots. Also, wherein the ends of the double slots that are in line with the pin hole 438 and the  double prong portion of  437 are angle in same direction directions.) (Fig. 10).
In regards to claim 23, Singh discloses an angle between the single cut guide and the double cut guide (437) (If the single guide of embodiment shown in fig. 11 were used to modify the two single slots shown in Fig. 10, the single slot would be angled in a similar way as the double slots and as shown in Fig. 10 there is an angle between all the slots.) (Fig. 10).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Dacosta et al (US Patent 20190336140A1).
Singh in as disclosed above discloses a cutting platform having a y-shaped double cut guide and a single slot cut guide.  However, Singh is silent as to the angle that lies between the two cut guides.  Dacosta discloses a surgical cutting block.  Specifically in regards to claim 24, Dacosta discloses a cutting platform having two cutting guides (916,918,920,922) wherein the angle between the cut guides is between 15-75 degrees (Dacosta discloses wherein the slots 916,918,920,922) can be angled from 0-30 degrees.) (Fig. 95-98; and Para. [0206]).  It would have been obvious to one having ordinary skill in the art to modify the angle between the single and y-shaped slots of Singh to be between 0-30 degrees as taught in Dacosta in order to be able to use the guide to provide an angular correction of 4-20 degrees (Para. [0206]).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775